DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/1/2020.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-10 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 2020/0121545).
In regards to claim 1, Parker discloses a system of a detachable pneumatic therapeutic apparatus comprising a detachable connection structure which includes a host machine (driving component 100, Fig 6, paragraph 83) and a wrap (inflatable sleeve 300, Fig 6, paragraph 83); wherein the host machine is detachably connected to the wrap through a back buckle (mounting dock 330, Fig 6. paragraph 83); wherein the back buckle is a fixed connecting structure arranged on the surface of the wrap (paragraph 82 line 1-3) containing one or more air bags (bladder 320, Fig 6, paragraph 83).
In regards to claim 3, Parker discloses the device of claim 1 and Parker further discloses further comprising: wherein the host machine is connected to components inside the wrap through the back buckle (paragraph 83 line 1-5).
In regards to claim 4, Parker discloses the device of claim 1 and Parker further discloses further comprising: wherein a inflation/deflation module is in the host machine (driving component 100 contains pump subsystem 130, paragraph 83 line 3-4); wherein the inflation/deflation module is connected with an inflation/deflation tubing (tubing 378); wherein an inflation/deflation port (ports 117) connected with the inflation/deflation tubing is arranged on the host machine (paragraph 87 line 7-13); wherein an air flow tubing connected with one of the one or more air bags is arranged on the back buckle (fluid interfaces 370 contains fluid communication pathways 372 between driving component 100 and bladder 320, paragraph 86 line 4-6); wherein when the host machine is attached to the back buckle, and the air flow tubing on the back buckle is in butt joint communication with the inflation/deflation port on the host machine, then they form a closed channel (paragraph 87).
In regards to claim 6, Parker discloses the device of claim 1 and Parker further discloses further comprising: wherein one or more batteries are arranged in the host machine, and the one or more batteries are rechargeable or disposable (paragraph 21, rechargeable battery 180, paragraph 113).
In regards to claim 7, Parker discloses the device of claim 6 and Parker further discloses further comprising: wherein the wrap is provided with releasably mateable and adjustable fasteners (securing portions 307 and 309), so the wrap can be worn on the treatment area (paragraph 124).
In regards to claim 10, Parker discloses the device of claim 7 and Parker further discloses further comprising: wherein the host machine includes a wireless receiver (paragraph 73 and 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2020/0121545) in view of Sham (US 2014/0046232).
In regards to claim 2, Parker discloses the device of claim 1.
Parker dose not disclose a supporting bracket that is arranged between the wrap and the back buckle, wherein the supporting bracket is fixedly connected to the wrap, wherein the back buckle is fixed to the wrap through the supporting bracket to form an integrated wrap with a detachable connection structure between the host machine and the wrap.
However, Sham teaches a therapeutic wrap with an attachment comprising a supporting bracket (holder base plate 121A) that is arranged between the wrap and the back buckle (121A provides attachment between cuff 111 and holder 125A, Fig 5); wherein the supporting bracket is fixedly connected to the wrap (paragraph 96); wherein the back buckle is fixed to the wrap through the supporting bracket to form an integrated wrap with a detachable connection structure between the host machine and the wrap (paragraph 96 line 9-11 and 14-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to have a supporting bracket that is arranged between the wrap and the back buckle, wherein the supporting bracket is fixedly connected to the wrap, wherein the back buckle is fixed to the wrap through the supporting bracket to form an integrated wrap with a detachable connection structure between the host machine and the wrap as taught by Sham as this would provide a permanent support for the back buckle and the connection between the host machine and the wrap.
In regards to claim 8, Parker discloses the device of claim 7.
Parker does not disclose wherein the host machine is provided with a conductive contact plate; wherein the back buckle is provided with a port for exposing a conductive contact; wherein the conductive contact plate is electrically connected with the conductive contact when the host machine is attached to the back buckle; wherein the wrap is internally provided with a heating component and/or a cooling component, and the conductive contact is electrically connected with the heating component and/or the cooling element.
However, Sham teaches wherein the host machine is provided with a conductive contact plate (conductor 1704); wherein the back buckle is provided with a port for exposing a conductive contact (window 1706); wherein the conductive contact plate is electrically connected with the conductive contact when the host machine is attached to the back buckle; wherein the wrap is internally provided with a heating component and/or a cooling component (thermal exchange 204 component can be any known component or device for generating heat, paragraph 128 line 12-14, or for providing temperature reduction, paragraph 130 line 5-7), and the conductive contact is electrically connected with the heating component and/or the cooling element (paragraph 173).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker wherein the conductive contact plate is electrically connected with the conductive contact when the host machine is attached to the back buckle; wherein the wrap is internally provided with a heating component and/or a cooling component, and the conductive contact is electrically connected with the heating component and/or the cooling element as taught by Sham as this would provide an option for thermal therapy without requiring an additional device.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2020/0121545) in view of Zeutzius (US 2014/0303533).
In regards to claim 5, Parker discloses the device of claim 4.
Parker does not disclose wherein a pressure sensor is in the host machine; wherein a pressure detection tubing connected to the pressure sensor is in the host machine; wherein a pressure detection port connected to the pressure detection tubing is on the host machine; wherein a second pressure detection tubing connected to the air bag is arranged on the back buckle; wherein the pressure detection port on the host machine and the pressure detection tubing on the back buckle are in butt joint communication, they form a closed channel when the host machine is attached to the back buckle.
However, Zeutzius teaches wherein a pressure sensor is in the host machine (pressure sensor 595); wherein a pressure detection tubing connected to the pressure sensor is in the host machine (pressure sensor 595 is fluidly connected to the bladder, paragraph 53 line 27-29); wherein a pressure detection port connected to the pressure detection tubing is on the host machine (pressure sensor port 645); wherein a second pressure detection tubing (pressure sensor port 610) connected to the air bag is arranged on the back buckle (Fig 10); wherein the pressure detection port and the pressure detection tubing form a closed channel when the host machine is attached to the back buckle (port 610 runs through port 645 to reach sensor 595, paragraph 58 and Fig 10).
While the combination does not explicitly teach wherein the pressure detection port on the host machine and the pressure detection tubing on the back buckle are in butt joint communication, Parker teaches wherein the host machine and the air bag are connected via butt joint connection through the back buckle and Zeutius teaches wherein the inflation/deflation path and the pressure sensing path between the air bag and the host machine run in parallel.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker wherein a pressure sensor is in the host machine; wherein a pressure detection tubing connected to the pressure sensor is in the host machine; wherein a pressure detection port connected to the pressure detection tubing is on the host machine; wherein a second pressure detection tubing connected to the air bag is arranged on the back buckle; wherein the pressure detection port on the host machine and the pressure detection tubing on the back buckle are in butt joint communication, they form a closed channel when the host machine is attached to the back buckle as taught by Zeutius and Parker as this would provide a singular avenue by which both inflation/deflation and pressure sensing occur to simplify attachment of the componants.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2020/0121545) in view of Sham (US 2014/0046232) and in further view of Mills (US 2008/0188915).
In regards to claim 9, Parker in view of Sham teaches the device of claim 8.
Parker does not disclose wherein a separator is arranged in the wrap; wherein the separator is arranged on the surface of one of the one or more air bags facing the heating component and/or the cooling component; wherein a fan is coupled with the cooling component in the wrap, and the fan connected to the conductive contact via wires can discharge heat from the cooling component.
However, Mills teaches a thermally therapy device wherein a separator is arranged in the wrap; wherein the separator is arranged on the surface of one of the one or more air bags facing the heating component and/or the cooling component (thermally insulating layer 502); wherein a fan (fan 200) is coupled with the cooling component in the wrap, and the fan connected to the conductive contact via wires can discharge heat from the cooling component (paragraph 46 and 59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker wherein a separator is arranged in the wrap; wherein the separator is arranged on the surface of one of the one or more air bags facing the heating component and/or the cooling component; wherein a fan is coupled with the cooling component in the wrap, and the fan connected to the conductive contact via wires can discharge heat from the cooling component as taught by Mills as the thermal layer would provide thermal stability and allow for more control over thermal therapy delivery (Mills: paragraph 59 line 18-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/ Examiner, Art Unit 3785                                                                                                                                                                                            /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785